                   Case 19-11466-MFW           Doc 1837        Filed 10/20/20       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                              )
In re:                                                        ) Chapter 11
                                                              )
CENTER CITY HEALTHCARE, LLC d/b/a                             )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                       ) Case No. 19-11466 (MFW)
                                                              )
                                  Debtors.                    ) Jointly Administered
                                                              )

         NOTICE OF AGENDA FOR TELEPHONIC HEARING SCHEDULED FOR
      OCTOBER 22, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME) BEFORE THE
         HONORABLE MARY F. WALRATH, U.S. BANKRUPTCY COURT JUDGE


      THIS HEARING WILL BE CONDUCTED VIA BOTH ZOOM AND COURTCALL.

  Any party that wants to participate in the Hearing must make arrangements to do so
  through CourtCall by telephone (866-582-6878) or facsimile (866-533-2946). If you are
  planning to speak, please also use Zoom. Zoom connection details are as follows:
                                Topic: Center City Healthcare 19-11466
                      Time: Oct 22, 2020 11:30 AM Eastern Time (US and Canada)

                                         Join ZoomGov Meeting
                             https://debuscourts.zoomgov.com/j/1602439989
                                        Meeting ID: 160 243 9989
                                            Passcode: 093995

  All parties must still dial in to CourtCall at 1-866-582-6878

  PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED
  COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
           number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
           Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
           PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
           Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
           Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
           (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
           216 North Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.


  37623553.1 10/20/2020
                 Case 19-11466-MFW       Doc 1837     Filed 10/20/20   Page 2 of 2




MATTER GOING FORWARD:

1.       Emergency Motion of Master Landlord to Modify the Automatic Stay [Docket No. 1825;
         filed: 10/19/20]

         Response Deadline: October 22, 2020 at 11:30 a.m.

         Responses Received: None to date

         Related Documents:

         A.        Amended Motion of the Master Landlord for Entry of an Order Shortening
                   Notice and Objection Periods in Connection with the Emergency Motion of
                   Master Landlord to Modify the Automatic Stay [Docket No. 1829; filed:
                   10/19/20]

         B.        Order Shortening Notice and Objection Periods in Connection with the
                   Emergency Motion of Master Landlord to Modify the Automatic Stay [Docket
                   No. 1835; signed and docketed: 10/20/20]

         Status: This matter will be going forward.

Dated: October 20, 2020                       SAUL EWING ARNSTEIN & LEHR LLP

                                       By:    /s/ Monique B. DiSabatino
                                              Mark Minuti (DE Bar No. 2659)
                                              Monique B. DiSabatino (DE Bar No. 6027)
                                              1201 N. Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              Telephone: (302) 421-6800
                                              Fax: (302) 421-5873
                                              mark.minuti@saul.com
                                              monique.disabatino@saul.com

                                                      -and-

                                              Jeffrey C. Hampton
                                              Adam H. Isenberg
                                              Centre Square West
                                              1500 Market Street, 38th Floor
                                              Philadelphia, PA 19102
                                              Telephone: (215) 972-7777
                                              Fax: (215) 972-7725
                                              jeffrey.hampton@saul.com
                                              adam.isenberg@saul.com

                                              Counsel for Debtors and Debtors in Possession

                                                 2
37623553.1 10/20/2020
